Citation Nr: 0840010	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-31 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. D. 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that he is unable to work due to his 
service-connected disabilities.  The veteran's service-
connected disabilities are: aphakia of the left eye, 30 
percent; residuals of shell fragment wound to the left arm, 
10 percent; residuals of shell fragment wound to the left 
forearm, 10 percent; residuals of shell fragment wound to the 
left leg, 10 percent; residuals of shell fragment wound to 
the right leg, 10 percent; bilateral hearing loss, 10 
percent; residuals of shell fragment wound to the face, 10 
percent; otitis media of the left ear, 10 percent; post-
traumatic headaches, 10 percent; tinnitus, 10 percent; left 
exotropia, 10 percent; and a scar on the left thigh, 0 
percent.  The combined rating is 80 percent. 

Review of the record reveals that the veteran has been 
awarded disability benefits from the Social Security 
Administration, beginning in June 2007.  

In July 2008, a private physician reported that the veteran 
was unemployable due to both service-connected and 
nonservice-connected disabilities.   

In view of the above, the Board believes that further 
development is necessary under the duty to assist.  
Accordingly, the case is REMANDED for the following actions:
1. Obtain records of the Social 
Security Administration. 

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran is unemployable due to the 
severity of his service-connected 
disabilities.  The claims folder should 
be made available for review by the 
examiner.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

